Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donna Mason on 07/28/2021.

The application has been amended as follows: IN THE CLAIMS

1.	(Currently Amended) A server comprising:
	a communication device configured to communicate with terminals of a plurality of vehicles;
	a storage device storing identification information and positional information of the plurality of vehicles; and
	a control device configured to:
		receive capture request information input to the terminal by a party desiring image capture; 
		select an image capturing vehicle for capturing an image of a vehicle to be captured designated by the party desiring image capture from among the plurality of vehicles based on the capture request information, the identification information of a vehicle of the party desiring the image capture and the positional information, the vehicle to be captured in the image being the a vehicle of the party desiring the image capture;
		generate image data based on a captured image of the vehicle to be captured acquired by a vehicle-mounted camera of the image capturing vehicle; [[and]] 
		provide the image data to the party desiring image capture,
capture;
		give a driving instruction to the image capturing vehicle so that the image capturing vehicle recognizes the vehicle to be captured; and
		instruct the image capturing vehicle to: accelerate within a legal speed limit in order to capture an image of the vehicle to be captured, which is running at a front of the image capturing vehicle; or decelerate in order to capture an image of the vehicle to be captured, which is running at a rear of the image capturing vehicle.

2.	(Canceled) 

3.	(Original) The server according to claim 1, wherein the control device is configured to process payment between a capture cooperating vehicle cooperating with an image capture operation of the vehicle to be captured and the vehicle of the party desiring image capture.

4.	(Currently Amended) The server according to claim 1, wherein the control device is configured to process payment between a capture cooperating vehicle cooperating with an image capture operation of the vehicle to be captured and the vehicle of the party desiring image capture.

5.	(Original) The server according to claim 3, wherein the control device is configured to change compensation given to the capture cooperating vehicle in accordance with at least one of a quality and quantity of captured images of the vehicle to be captured.

6.	(Original) The server according to claim 4, wherein the control device is configured to change compensation given to the capture cooperating vehicle in accordance with at least one of a quality and quantity of captured images of the vehicle to be captured.


8.	(Currently Amended) The server according to claim 1, wherein the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data.

9.	(Original) The server according to claim 3, wherein the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data.

10.	(Original) The server according to claim 4, wherein the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data.

11.	(Original) The server according to claim 5, wherein the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured when the vehicle to be captured is captured by the vehicle-mounted camera of the image capturing vehicle to generate the image data.

12.	(Original) The server according to claim 6, wherein the control device is configured to edit a captured image of the vehicle to be captured and information acquired at the vehicle to be captured 

13.	(Original) The server according to claim 7, wherein the information includes an interior image of the vehicle to be captured acquired by the vehicle-mounted camera of the vehicle to be captured.

14.	(Original) The server according to claim 1, wherein the control device is configured to select two vehicles other than the vehicle to be captured as the image capturing vehicles.

15.	 (Currently Amended) A vehicle image capturing system comprising: 
	a plurality of vehicles, each vehicle being equipped with a vehicle-mounted camera and a terminal; and
	a server comprising:
		a communication device configured to communicate with terminals of a plurality of vehicles,
		a storage device storing identification information and positional information of the plurality of vehicles, and
		a control device, the control device being configured to:
			receive capture request information input to the terminal by a party desiring image capture; 
			select an image capturing vehicle for capturing an image of a vehicle to be captured designated by the party desiring image capture from among the plurality of vehicles based on the capture request information, the identification information of a vehicle of the party desiring the image capture and the positional information, the vehicle to be captured in the image being the a vehicle of the party desiring the image capture;
			generate image data based on a captured image of the vehicle to be captured acquired by the vehicle-mounted camera of the image capturing vehicle; [[and ]]

			the image capturing vehicle captures the image of the vehicle of the party desiring the image capture in accordance with an image capture request of the party desiring image capture;
			give a driving instruction to the image capturing vehicle so that the image capturing vehicle recognizes the vehicle to be captured; and
			instruct the image capturing vehicle to: accelerate within a legal speed limit in order to capture an image of the vehicle to be captured, which is running at a front of the image capturing vehicle; or decelerate in order to capture an image of the vehicle to be captured, which is running at a rear of the image capturing vehicle.

16.	(Currently Amended) A vehicle image capturing method comprising:
		storing identification information and positional information of a plurality of vehicles;
		receiving capture request information input to a terminal of a vehicle by a party desiring image capture;
		selecting an image capturing vehicle for capturing an image of a vehicle to be captured designated by the party desiring image capture from among the plurality of vehicles based on the capture request information, the identification information of a vehicle of the party desiring the image capture and the positional information, the vehicle to be captured in the image being the a vehicle of the party desiring the image capture;
		generating image data based on a captured image of the vehicle to be captured acquired by a vehicle-mounted camera of the image capturing vehicle; [[and]]
		providing the image data to the party desiring image capture,
		wherein the image capturing vehicle captures the image of the vehicle of the party desiring the image capture in accordance with an image capture request of the party desiring image capture;
		give a driving instruction to the image capturing vehicle so that the image capturing vehicle recognizes the vehicle to be captured; and
instruct the image capturing vehicle to: accelerate within a legal speed limit in order to capture an image of the vehicle to be captured, which is running at a front of the image capturing vehicle; or decelerate in order to capture an image of the vehicle to be captured, which is running at a rear of the image capturing vehicle.

17.-18.	(Canceled) 

19.	(Currently Amended) The server according to claim 1, wherein the image capturing vehicle is an automated driving vehicle, and a driving actuator of the image capturing vehicle is controlled in accordance with the driving instruction.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant Application claims a vehicular image capturing and communication system for enabling capturing of external target and/or target vehicles chosen based on instructions communicated among vehicles with specific spatial and/or temporal requirements, wherein specific instructions such as acceleration or deceleration to a capturing vehicle for capturing target with specific spatial relationship are provided.

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamashiro (US Pub. 20150381919 A1) teaches a vehicular exterior image reporting system that communicates captured images with external vehicles.
Peel (US Pat. 9505383 B2) teaches a system/method for selective direct or remote operation of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485